by defendant from a judgment of the County Court, Nassau County, rendered March 29, 1978, convicting him of attempted assault in the second degree, upon his plea of guilty, and imposing sentence. By order dated May 14, 1979, the case was remitted to the County Court, Nassau County, for a hearing as to the excludable period of delay (CPL 30.30) with respect to defendant’s motion to dismiss the indictment for failure to prosecute (People v Glade, 70 AD2d 624). The County Court has complied. Judgment reversed, on the law and the facts, motion granted, indictment dismissed and case remitted to the County Court, Nassau County, for the entry of an order, in its discretion, pursuant to CPL 160.50. Our review of the record and the hearing on remand persuades us that there were insufficient segments of excludable delay in the protracted period between arrest and arraignment on the felony complaint in the District Court on December 1, 1976 and the entry of a guilty plea in the County Court on February 15, 1978 to avoid the proscription of the statute (CPL 30.30). Hopkins, J. P., Damiani, Cohalan and Margett, JJ., concur.